UNITED STATES DISTRICT COURT
                                                                                             FILED
                            FOR THE DISTRICT OF COLUMBIA                                     NOV' 9 2009
                                                                                        Clerk, U.S. District and
                                                                                          Bankruptcy Courts
Pedro Dehoyos-Martinez,                       )
                                              )
               Plaintiff,                     )

               v.
                                              )
                                              )       Civil Action No.          09 2186
                                              )
Department of Justice Bureau of Prisons )
                                              )
               Defendant.                     )


                                   MEMORANDUM OPINION

       This matter is before the court on the plaintiffs pro se complaint and application to

proceed in forma pauperis. The application to proceed in forma pauperis will be granted and the

complaint will be dismissed for lack of subject matter jurisdiction.

       The complaint seeks $5 million in damages under the Privacy Act, see Complaint at I, 5,

and alleges that the plaintiff has suffered many adverse determinations because inaccurate

information is maintained in his Inmate Central File, id. at 3, ~ 7; id. at 4, ~ 13. The Federal

Bureau of Prisons has lawfully exempted the Inmate Central Record System from 5 U.S.C.

§ 552(a)(g), the Privacy Act's provision permitting suit. See 28 C.F.R. § 16.97(a)(4) (exempting

the Inmate Central Record System from the provisions of 5 U.S.c. § 552a(g), among other

provisions of the Privacy Act). Because an individual's Inmate Central File is part of the Bureau

of Prisons' Inmate Central Record System, there can be no suit against the Federal Bureau of

Prisons for errors in records maintained in an individual's Inmate Central File. See Jennings v.

Federal Bureau of Prisons, - - - F. Supp. 2d - - -, 2009 WL 3069729, *5-6 (D.D.C. Sept. 25,

2009); Brown v. Bureau of Prisons, 498 F. Supp. 2d 298, 302-03 (D.D.C. 2007). Therefore, this

complaint does not identify a cause of action arising under federal law and this court has no
subject matter jurisdiction over this complaint. See 28 U.S.c. § 1331. Accordingly, this

complaint must be dismissed.

        A separate order accompanies this memorandum opinion.




Date:   /0/1-'/0'1




                                               2